Citation Nr: 0908216	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for the cause of 
the Veteran's death has been submitted.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is the widow of a Veteran who served on active 
duty from November 1942 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas. 

The case was brought before the Board in July 2006 and again 
in July 2007, at which time the claims were remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the appellant in the development of her claims. The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  


FINDINGS OF FACT

1.  A December 1960 Board decision denied the appellant's 
claim for entitlement to service connection for the Veteran's 
cause of death on the merits.  

2.  Evidence received since the December 1960 decision does 
not raise a reasonable possibility of substantiating the 
cause of death claim.

3. The Veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.

CONCLUSIONS OF LAW

1.  The December 1960 Board decision that denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death is final; new and material 
evidence has not been received, and the claim for service 
connection for cause of death is not reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7104 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.156, 3.303, 3.304, 20.1100 (2008).

2.  The criteria for Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant). 



New and Material Evidence (Cause of Death)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To warrant service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Here, the Veteran died in January 1960 and his death 
certificate reflects the cause of death as cerebral 
hemorrhage due to hypertensive cardiovascular disease of four 
years' duration.  The appellant first initiated her claim for 
service connection for the cause of the Veteran's death in 
January 1960.  At the time of the Veteran's death he was 
service-connected for gunshot wound (GSW) residuals to the 
left hip and right foot as well as residuals of malaria, with 
a combined rating of 60 percent disabling.  

The appellant does not dispute that the Veteran's principal 
cause of death is a non-service connected condition.  Rather, 
she alleges that the Veteran's GSW residuals resulted in 
complications and hospitalization, to include infection in 
the area of the wounds, ultimately caused his hypertensive 
cardiovascular disease, which led to his demise.  The 
Veteran's claim was previously before the Board in December 
1960, which denied the claim finding no competent evidence 
linking the Veteran's cause of death to any service-connected 
disability or any other remote incident of service.  Unless 
the Chairman of the Board orders reconsideration, all Board 
decisions are final on the date stamped on the face of the 
decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a).  
Therefore, the December 1960 Board decision is final.

At the time of the December 1960 decision, the relevant 
records included the Veteran's medical records leading up to 
his death, to include examinations for his service-connected 
disabilities, records concerning hospitalization in October 
1953, and two statements by private physicians dated January 
1960 and March 1960 respectively outlining the Veteran's 
treatment for the infection in the area of his GSW and 
indicating a relation of the infection to his cause of death.  

Except as provided in Section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board last denied the appellant's claim on the merits in 
December 1960 finding a lack of competent and probative 
medical evidence linking the Veteran's cause of death to his 
service-connected conditions or any other incident of 
service.  Accordingly, for evidence to be new and material in 
this matter, it would have to tend to show that the Veteran's 
cause of death is attributable to his service-connected 
conditions or any remote incident of service.  No competent 
evidence received since the December 1960 decision tends to 
do so.

The appellant merely reiterates her position from her initial 
1960 claim.  Her statements are largely duplicative of the 
lay statements already indicated in the December 1960 
decision.  Aside from being duplicative, her statements are 
also not competent for rating purposes.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  Although the appellant believes 
the Veteran's service-connected conditions were ultimately 
responsible for his demise, she has not demonstrated that she 
has medical training, expertise, or credentials that would 
qualify her to render a competent opinion regarding medical 
causation.  Her lay opinion is not competent evidence, and 
cannot be deemed "material" for purposes of reopening the 
appellant's claim. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 U.S.C. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In September 2007, the appellant submitted records from Allen 
County Hospital regarding the Veteran's hospitalizations in 
October 1953 and January 1960.  These records are new, in 
that they were previously not in the file.  They are not, 
however, material.  The fact that the Veteran was 
hospitalized during these time periods was previously known 
from other documents in the file in 1960, even though the 
actual hospital records were not in the file.  The additional 
hospital records contain no more information relevant to the 
claim at hand.  

The Board sympathizes with the appellant's loss, but 
regrettably no competent evidence received since December 
1960 relates to the unestablished facts necessary to 
substantiate the claim as explained above.  Accordingly, the 
additional lay evidence received is not new and material and 
the claim may not be reopened.  Until the appellant meets her 
threshold burden of submitting new and material evidence 
sufficient to reopen her claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Entitlement to DIC under 38 U.S.C. § 1318

In cases where, as here, the Veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to DIC benefits under 38 U.S.C. § 1318. 38 
U.S.C.A. § 1318(a) grants benefits to the surviving spouse of 
a "deceased veteran" in the same manner as if the death were 
service-connected where the Veteran did not die as the result 
of his own willful misconduct, and who either was in receipt 
of, or entitled to receive, compensation at the time of death 
for a service-connected disability(ies) rated totally 
disabling. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (emphasis 
added). The service-connected disability(ies) must have been 
either continuously rated totally disabling for 10 or more 
years immediately preceding death, or continuously rated 
totally disabling for at least 5 years from the date of the 
Veteran's separation from service. Id. The total rating may 
be schedular or based on unemployability. 38 C.F.R. § 3.22. 
Benefits are also payable if the Veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318(b)(3).

Here, at the time of the Veteran's death he was rated at a 
combined 60 percent disabling, effective May 6, 1947, for gun 
shot wound (GSW) residuals to his left hip (rated as 50 
percent disabling) and right foot (rated as 10 percent 
rating) as well as for malaria (rated as non-compensable).  
The Veteran did not have a total disability rating for any 
time period preceding his death.  

The appellant's representative argued within the January 2004 
notice of disagreement that the Veteran "should have been 
entitled to 100 percent evaluation" since his date of 
separation due to GSW residuals.  The appellant's 
representative specifically raised entitlement under 38 
U.S.C. § 1318 based on a "hypothetically 'entitled to 
receive' theory."  

The Board finds noteworthy that the implementing regulation 
pertaining to claims for DIC under 38 U.S.C.A. § 1318 was 
reinterpreted and revised shortly before this claim was 
filed.  In Green v. Brown, 10 Vet. App. 111, 118-19 (1997), 
the United States Court of Appeals for Veterans Claims 
(Court) found that a surviving spouse can attempt to 
demonstrate that the Veteran hypothetically would have been 
entitled to a different decision on a service-connected- 
related issue, based on evidence in the claims folder or in 
VA custody prior to the Veteran's death and the law then 
applicable or subsequently made retroactively applicable. In 
such cases, the claimant must set forth the alleged basis for 
the Veteran's entitlement to a total disability rating for 
the 10 years immediately preceding his death. Cole v. West, 
13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the Veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000). The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.

The Board's interpretation was initially confirmed by the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II) where it held the amended 
provision was merely an "interpretive" change rather than a 
"substantive" change of law. Id. (holding, "The Department 
should also continue to process claims for survivor benefit 
that would be rejected because they are based on the filing 
of new claims after the Veteran's death, since we have found 
that the Department's interpretation of the statue as barring 
such claims is permissible and reasonable."). 

Subsequently, however, in Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005), the Court held that the application of the 
amended regulation barring use of the "hypothetical 
entitlement" theory for DIC claims had an impermissible 
retroactive effect. That is, the Court found the amendment to 
38 C.F.R. § 3.22 to be a "substantive" change of law and 
therefore could not be applied to cases filed prior to 
January 21, 2000, the date of the amendment.

In this case, the claim for DIC under 38 U.S.C.A. § 1318 was 
filed after January 21, 2000, specifically in November 2002.  
Therefore, notwithstanding the appellant's raised argument, 
hypothetical entitlement is specifically prohibited by the 
current (and applicable) regulation.

At the time of death, the Veteran was not 100 percent service 
connected for any condition, or a combination of conditions.  
The appellant has not alleged CUE with any specific 
adjudication of a claim or claims.  Accordingly, the criteria 
for establishing DIC under 38 U.S.C.A. § 1318 have not been 
met and the claim is denied as a matter of law.  Where the 
law is dispositive, the claim must be denied on the basis of 
absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the appellant in August 2006 and August 2007.  Those 
letters advised the appellant of the information necessary to 
substantiate her claim, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2008).  The letters advised the 
appellant how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The 2007 letter also satisfied the additional notice 
requirements applicable to claims to reopen such as the cause 
of death claim here.  The United States Court of Appeals for 
Veterans Claims (Court) held in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), that VA must notify a claimant of the evidence 
and information that is necessary to reopen his or her claim 
and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The 2007 letter informed the appellant new and 
material evidence was needed to reopen the claims and 
provided her the definition of new and material evidence.  
The letter also informed her why her claim was denied in the 
past and that she would need to specifically provide evidence 
combating those reasons for denial. 

The appellant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the appellant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant initially in 
2006 was not given prior to the first adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claims 
were readjudicated and additional SSOCs were provided to the 
appellant in March 2007 and September 2008.  Not only has she 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for the cause of the 
Veteran's death has not been submitted and, therefore, the 
claim is not reopened.

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C. § 1318 is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


